Citation Nr: 0610353	
Decision Date: 04/10/06    Archive Date: 04/26/06

DOCKET NO.  03-28 788A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a psychiatric 
disability.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from November 1970 to June 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2003 rating decision.  In November 
2004, the Board remanded for further development.  In January 
2006 pursuant to the veteran's motion, the Board granted 
additional time for submission of evidence.  


FINDING OF FACT

The veteran had a psychiatric disability, which was noted 
prior to service entry that did not undergo a permanent 
increase in severity during active duty.  


CONCLUSION OF LAW

A psychiatric disability was not incurred or aggravated 
during service.  38 U.S.C.A. §§ 1110, 1153, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.306 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

The Court has addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty-to-notify (38 U.S.C.A. 
§ 5103(a)).  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  Considering the decisions of the Court in Pelegrini 
and Mayfield, the Board finds that the requirements of the 
VCAA have been satisfied in this matter, as discussed below. 

In a letter dated in May 2002, the RO informed the appellant 
of the provisions of the VCAA.  More specifically, this 
letter notified the appellant that VA would make reasonable 
efforts to help him obtain necessary evidence with regard to 
his appeal but that he had to provide enough information so 
that VA could request the relevant records.  The veteran was 
told what type of evidence was necessary to establish his 
claim.  Further, VA notified the appellant of his opportunity 
to submit additional evidence to support his appeal.  

In addition, the RO issued a detailed statement of the case 
(SOC) in October 2003 and supplemental statement of the case 
(SSOC) in October 2005 in which the appellant was advised of 
all the pertinent laws and regulations regarding his claim.  
The Board, therefore, believes that appropriate notice has 
been given in this case.  The Board notes, in addition, that 
a substantial body of evidence was developed with respect to 
the appellant's claim, and that the SOC and SSOC issued by 
the RO clarified what evidence would be required to establish 
entitlement to the benefit sought.  Further, the claims file 
reflects that the October 2005 SSOC contained the pertinent 
language from the new duty-to-assist regulation codified at 
38 C.F.R. § 3.159 (2005).  See Charles v. Principi, 16 Vet. 
App. 370 (2002).  Thus, to the extent that the letter 
notifying him of the VCAA may not have technically informed 
the appellant of each element of the VCAA, the appellant was 
nonetheless properly notified of all the provisions of the 
VCAA by the October 2005 SSOC.  

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-
92. 

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  The May 2002 letter was 
prior to the initial rating decision, and the content of the 
notice fully complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b), regarding VA's duty to 
notify.  The claimant been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices.  Further, the Board finds that the 
purpose behind the notice requirement has been satisfied 
because the claimant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  It appears that all obtainable evidence 
identified by the appellant relative to his claim has been 
obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  See 
Mayfield, supra.  

Accordingly, the Board finds that VA has satisfied its duty 
to assist the appellant in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to his claim, 
under both former law and the VCAA.  The Board, therefore, 
finds that no useful purpose would be served in remanding 
this matter for more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the appellant.  The Court has 
held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In fact, the 
Court has stated, "The VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc).

Private and VA medical records and VA examination reports 
have been obtained and there is no contention that additional 
relevant records have not been obtained.  The appellant has 
not indicated that he has any additional evidence to submit.  
Therefore, the Board finds that VA has satisfied its duty to 
notify and to assist pursuant to the VCAA.  See 38 U.S.C.A. 
§§ 5102 and 5103 (West 2002); 38 C.F.R. § 3.159(b) (2005); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In light of the Board's denial of the appellant's claim, no 
disability rating or effective date will be assigned, so 
there can be no possibility of any prejudice to the appellant 
under the holding in Dingess/Hartman v. Nicholson, Nos. 01-
1917, 02-1506, 2006 WL 519755 (U. S. Vet. App. Mar. 3, 2006). 
 For the above reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide the 
issue discussed in this decision.  See Conway v. Principi, 
353 F.3d 1369 (Fed. Cir. 2004); Quartuccio, 16 Vet. App. 183; 
Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 
4 Vet. App. 384 (1993); see also 38 C.F.R. § 20.1102 (2005) 
(harmless error).

Analysis

When seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a).  Where 
chronicity of a disease is not shown in service, service 
connection may yet be established by showing continuity of 
symptomatology between the currently claimed disability and a 
condition noted in service.  38 C.F.R. § 3.303(b).  

A pre-existing disability or disease will be considered to 
have been aggravated by active service when there is an 
increase in disability during service, unless there is clear 
and unmistakable (obvious and manifest) evidence that the 
increase in disability is due to the natural progress of the 
disability or disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a), (b).  Aggravation of a pre-existing condition may 
not be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service.  38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306(b).  See Falzone v. Brown, 8 Vet. 
App. 398, 402 (1995) (holding that the presumption of 
aggravation created by section 3.306 applies only if there is 
an increase in severity during service); Akins v. Derwinski, 
1 Vet. App. 228, 231 (1991).  In addition, "[t]he usual 
effects of medical and surgical treatment in service, having 
the effect of ameliorating disease or other conditions 
incurred before enlistment . . . will not be considered 
service-connected unless the disease or injury is otherwise 
aggravated by service."  38 C.F.R. § 3.306(b)(1).

The Court has consistently stated that temporary or 
intermittent flare-ups during service of a pre-existing 
injury or disease are not sufficient to be considered 
'aggravation in service' unless the underlying condition, not 
just the symptoms, has worsened."  See Maxson v. West, 12 
Vet. App. 453, 458 (1999), citing Hunt v. Derwinski, 1 Vet. 
App. 292, 297 (1991); see also Daniels v. Gober, 10 Vet. App. 
474, 479 (1997).

A July 1970 letter from the veteran's private physician 
reflects that the veteran was being treated for acute anxiety 
reaction.  It was added that the anxiety "will be given 
treatment indefinitely."  During the veteran's June 1970 
pre-induction examination, he was sent to a psychiatric 
consultant who found no contraindication to induction.  In 
October 1970, also prior to the veteran's induction, the 
veteran complained of and was treated for an anxiety 
disorder.  There was no treatment for psychiatric disability 
in service.  The examination at service discharge was 
negative for a psychiatric disorder.  

Medical evidence in the record shows a diagnosis of 
generalized anxiety disorder.  An April 2001 VA outpatient 
record noted that the veteran first experienced his 
generalized anxiety disorder during service but no traumatic 
stressor was reported.  Subsequently, an August 2002 VA 
outpatient record noted that veteran's anxiety was 
exacerbated by traumatic experience in service.  Then, a 
September 2002 VA outpatient report stated that "it would be 
difficult to determine that military service" aggravated the 
veteran's anxiety disorder.  The veteran was also examined by 
a private physician, Dr. Shwery, in September 2002.  This 
doctor submitted a letter stating that "it appears more 
likely than not that his problems [anxiety disorder] emanate 
from his experiences in the military."  A February 2003 VA 
outpatient treatment report stated that "it is clear that his 
[the veteran's] anxiety condition was aggravated by his 
military service."  

Pursuant to the Board's November 2004 remand, the veteran was 
afforded a VA examination in March 2005.  Upon a thorough 
examination of the veteran and review of the veteran's 
history, the examiner noted diagnoses of mild generalized 
anxiety disorder and mild situational depressive disorder.  
Noting a lack evidence  of a service connected psychologic 
disorder, the examiner stated that the veteran has had a 
life-long anxiety disorder.  The examiner further noted that 
the veteran's depressive disorder was situational and related 
to current problems.  He also pointed out that the veteran 
returns to baseline level when he is removed from stress.  In 
July 2005, the examiner followed up his original examination 
report with an addendum.  He stated that the 

veteran is not at all likely to have 
lasting or permanent consequences.  All 
of the data shows that the aggravation 
was temporary and situational.  There has 
been no permanent effect.   He did return 
to his pre-service levels of anxiety.  

It is clear from the record that the veteran had a 
psychiatric disability prior to service in the form of an 
anxiety reaction.  While the disability was not considered 
sufficient to preclude his service entry, it was recognized 
on his induction physical examination and in private medical 
reports dated prior to service.  Furthermore, a preponderance 
of the evidence is against a finding that psychiatric 
disability was permanently aggravated in service.  The 
September 2002 private medical report and various VA 
outpatient treatment report suggest that psychiatric 
disability had its onset or was aggravated in service.  
However, the March 2005 VA examiner found that the veteran's 
increase in severity of his disability was temporary and 
situational.  This examiner reviewed the veteran's claims 
folder, took the veteran's clinical history and afforded the 
veteran a mental status interview.  He discussed the reasons 
for his findings and the Board finds his report more complete 
and probative than other evidence of record.  It reflects 
that the veteran's underlying disability did not worsen, as 
it returned to its pre-service level of anxiety.  As there 
was no aggravation or permanent increase in the veteran's 
pre-existing psychiatric disability, service connection is 
unwarranted.

While the veteran has suggested that his psychiatric 
disability permanently increased in severity during service, 
as a lay person, he has no competence to give a medical 
opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

In sum, the preponderance of the evidence is against finding 
that the veteran's psychiatric disability increased in 
severity during service.  When the preponderance of evidence 
is against a claim, it must be denied.  38 U.S.C.A. § 5107; 
see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  




ORDER

Entitlement to service connection for a psychiatric 
disability is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


